PER CURIAM.
These two cases have been consolidated on appeal.
The sole appellee, United States Rubber Co., filed a suggestion of lack of jurisdiction on the ground that the appellants, Bar-field and Scally, are attempting to appeal to this court unsigned Circuit Court Minute Book entries as final judgments. In response to such suggestion the appellants contend that the entry of a final cost judgment by the Circuit Judge subsequent to the unsigned minute book entries in effect made the unsigned minute book entries final judgments. Appellee relies upon the doctrine as set forth in Greyhound Corporation v. Carswell, Fla.1966, 181 So.2d 638.
In the Greyhound case, supra, there was in fact a final judgment entered but the notice of appeal gave the wrong date of the final judgment. The Supreme Court held that the appellee, Carswell, was not prejudiced because the notice of appeal gave both the appellate court and him sufficient information by the use of which the order or judgment intended to be appealed could be discovered in the record with a reasonable degree of certainty.
The Greyhound case, supra, is distinguished from the instant case by the fact that in the record-on-appeal herein there is no final judgment.
The subsequent entry of a cost judgment cannot make an unsigned entry in a Circuit Court Minute Book a final judgment.
This court held in Egantoff v. Herring, Fla.App.1965, 177 So.2d 260, that an unsigned minute book entry was not a final judgment and therefore non-appealable.
The Egantoff holding was upheld by the Supreme Court of Florida in State of Flor*826ida ex rel. Herring v. Allen et al., opinion filed May 25, 1966, 189 So.2d 363.
For the reasons stated, the appeals in the consolidated cases are dismissed ex mero motu.
ALLEN, C. J., HOBSON, J., and OVER-TON, BEN F., Associate Judge, concur.